In an action by tenants against the owners of a two-family dwelling to recover damages for personal injuries, medical expenses and loss of services sustained as a result of the defendants’ alleged negligent repair of a door knob, the plaintiffs appeal from a judgment of the Supreme Court, Nassau County, rendered August 19, 1958, after a non jury trial, dismissing the complaint at the end of the whole ease. Judgment affirmed, without costs. No opinion. Nolan, P. J., Beldock, Kleinfeld, Christ and Pette, JJ., concur.